Citation Nr: 0029888	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  96-38 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial compensable evaluation for 
impotence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from April 1943 to 
September 1944.

The current appeal arose from a March 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  







The RO, in pertinent part, denied entitlement to compensation 
benefits for a gastrointestinal disorder pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000), 
and granted entitlement to compensation benefits for 
impotence and atrophy of the right kidney pursuant to the 
provisions of 38 U.S.C.A. § 1151 with assignment of 
noncompensable evaluations, and special monthly compensation 
for loss of use of a creative organ pursuant to 38 U.S.C.A. 
§ 1114 (West 1991 & Supp. 2000); 38 C.F.R. § 3.350(a) (2000), 
all respectively effective from May 9, 1995.

The Board of Veterans' Appeals (Board) remanded the claims to 
the RO for further development and adjudicative actions in 
October 1997.

In November 1999 the RO granted entitlement to compensation 
benefits for gastrointestinal symptoms with assignment of a 
10 percent evaluation pursuant to the provisions of 
38 U.S.C.A. § 1151, and an initial compensable evaluation of 
30 percent for atrophy of the right kidney, both effective 
from May 9, 1995.  The veteran, by letter dated in December 
1999, expressed his satisfaction with the above favorable 
determinations.

In July 2000 the RO affirmed the denial of entitlement to an 
initial compensable evaluation for impotence.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The evidentiary record shows that the veteran has loss of 
erectile power.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation of 20 
percent for impotence have been met.  38 U.S.C.A. §s 1155, 
5107 (West 1991);  38 C.F.R. §§ 4.7, 4.20, 4.31, 4.115b, 
Diagnostic code 7522 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran submitted a claim of entitlement to compensation 
benefits for impotence pursuant to the provisions of 
38 U.S.C.A. § 1151 on May 9, 1995.

VA conducted a special genitourinary examination of the 
veteran in November 1995.  He reported that in 1966 (records 
of which are on file) he underwent surgery by VA at which 
time he was found to have a tumor of the stomach.  He 
underwent radiation therapy to the right side of his body.  

It was his opinion that his impotence was secondary to 
radiation overexposure.  Since the radiation therapy, he had 
had no erections, to include nocturnal erections.  He 
attributed some demise of his libido to the fact that he 
could not perform.  He had never had a successful intercourse 
with his present wife of twenty years.  He denied any history 
of erectile or ejaculatory dysfunction prior to his radiation 
and retroperitoneal surgery.

Pertinent clinical findings obtained on examination of the 
external male genitalia disclosed a normal, uncircumcised 
male with an adequate meatus.  There were no lesions of the 
penile skin.  Both testes were of normal size, shape and 
consistency.  There was no epididymal tenderness or 
thickening.    The pertinent examination diagnosis was 
impotence.  The examiner recorded it was very likely that the 
veteran's radiation therapy had resulted in his impotence.

On file is a December 1998 memorandum from a VA physician 
wherein, in pertinent part, he discusses his review of the 
entire evidentiary record and his examination of the veteran 
in October 1998.  With respect to erectile dysfunction, the 
examiner recorded that he did not see any evidence from the 
charts that erectile ability was ever clearly documented in 
the pre-therapy examination.  Post-therapy erectile 
dysfunction was noted.  

Regarding the veteran's erectile function and dysfunction, 
the examiner recorded that it was well known that diseases, 
surgery and radiation in the region that the veteran had his 
disease can cause erectile dysfunction.  The examiner noted 
he was being asked to consider this with regard to penile 
curvature.  He noted this was not possible given the 
veteran's age and present health.  In addition, in 1998 this 
was not the appropriate way to evaluate the presence or lack 
of presence of erectile dysfunction.  

When speaking with his wife who had been with the veteran and 
actually had sexual activity with him before the surgery and 
therapy, the examiner recorded that she clearly stated he 
never had erectile dysfunction that he asserted he claimed.  
At this time, according to the examiner, the veteran had a 
process that was known to cause these problems and the 
history of a partner.  There were no other tests to prove 
this further.  The examiner recorded that if he were seeing 
the veteran as a patient he would be forced to give him the 
benefit of the doubt and accept his erectile dysfunction as 
having been precipitated by the surgery and radiation therapy 
of 1966.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment. 38 C.F.R. 
§ 4.10.  

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (2000).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2000).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

A 20 percent evaluation may be assigned for penile deformity 
with loss of erectile power.  38 C.F.R. § 4.115b; Diagnostic 
Code 7522 (2000).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (2000).


Analysis

With respect to the duty to assist, the Board notes that the 
law has recently been changed.  See Floyd D. Spence National 
Defense Authorization Act for FY 2001, Pub.L. No. 106-398, § 
1611 (2000) (to be codified at 38 U.S.C.A. § 5107(a)).

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  The Secretary shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.

The Secretary may decide a claim without providing assistance 
under this subsection when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement.  Id.

In the veteran's case at hand, the Board remanded the case to 
the RO in October 1997 for, among other things, the purpose 
of having the veteran reexamined by a genitourinary 
specialist.  Such examination was conducted in October 1998 
and has been discussed earlier.  In view of the findings 
obtained on that examination, and in the previous examination 
of record conducted in 1995, the Board finds that the 
evidentiary record is substantially complete for appellate 
review of the veteran's claim.  The veteran was given 
additional opportunity to present additional evidence as 
well.  The Board is satisfied that there is no further duty 
to assist the veteran in the development of his appeal.

The RO has rated the veteran's impotence by analogy to 
deformity of the penis with loss of erectile power under 
diagnostic code 7522 of the VA Schedule for Rating 
Disabilities.  However, the RO has rated the veteran's 
impotence as noncompensably disabling, whereas the minimum 
and only schedular evaluation under this diagnostic code 20 
percent.  The RO has predicated the noncompensable evaluation 
on the basis that penile deformity is not shown by the 
evidence of record.

The Board is of the opinion that the evidentiary record 
warrants a grant of the 20 percent evaluation provided under 
diagnostic code 7522.  In this regard the Board notes that, 
as reported above, the RO granted entitlement to compensation 
benefits for impotence pursuant to the criteria of 
38 U.S.C.A. § 1151 due to VA surgery and radiation treatment.  
This caused the veteran's impotence which may be likened to 
erectile dysfunction, the history of which has been 
substantiated by the evidentiary record as to have had its 
onset after the VA surgery and radiation therapy.

While the rating criteria include penile deformity as part of 
the overall requirements for the 20 percent evaluation, the 
Board is of the opinion that this is a classic case wherein 
there is a question as to which of two evaluations would more 
properly classify the severity of a disability, the veteran's 
genitourinary disability.  38 C.F.R. § 4.7.  

The record shows that the veteran has erectile dysfunction, 
an ongoing disability which is present irrespective of penile 
deformity.  Sufficient compensable disablement has been 
demonstrated to comply with the level of impairment 
contemplated in the diagnostic code for erectile dysfunction.  

The Board sees no reason not to award the veteran the 20 
percent evaluation in the spirit of resolving any reasonable 
doubt in his favor.  For the foregoing reasons, the Board 
concludes that the record supports the grant of entitlement 
to an initial compensable evaluation of 20 percent for 
impotence.  

The effective date for the grant is of course the date of 
claim, May 9, 1995, with no evidential basis for assignment 
of "staged" ratings.  See Fenderson, supra.


Extraschedular Consideration

The Board observes that in light of Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.


In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
VAOPGCPREC 6-96.

In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of an 
extraschedular evaluation; however, it denied entitlement to 
an initial compensable evaluation on this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluation is found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability.  
38 C.F.R. § 3.321(b)(1).

The Board is of the opinion that the veteran has not 
submitted evidence indicating that his impotence affects his 
employability in ways not contemplated by the Rating 
Schedule.  The veteran has not presented a disability picture 
so unusual or exceptional as to render impractical the 
application of the regular schedular standards.  Nor does the 
evidence indicate that his impotence has markedly interfered 
with his employment or resulted in frequent hospitalization 
or inpatient care.

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by impotence.  No evidentiary basis has 
been presented upon which to predicate referral of the 
veteran's case to the Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service for 
consideration of extraschedular evaluation.


ORDER

Entitlement to an initial compensable evaluation of 20 
percent for impotence is granted, subject to the governing 
criteria applicable to the payment of monetary benefits.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 9 -


- 1 -


